Title: To James Madison from Andres Queheille, [ca. 28 November 1815]
From: Queheille, Andres
To: Madison, James


                    
                        [ca. 28 November 1815]
                    
                    The Petition of Don Andres Queheille, of the City of St. Sebastians, in the Province of Biscay, Respectfully Sheweth, That your Petitioner is the eldest son of Don Pedro Queheille, merchant at St. Sebastians in the Province of Biscay, whose establishment for many years has done the principal part of the American business at that Place; and who, at the time of the American vessels being sequestrated at that Port by the French Government, rendered very essential aid to the Officers and Crews, and advanced for their suppport upwards of thirty six thousand dollars. That in the whole province of Biscay, there is no American Consul; a circumstance that is frequently attended with great inconvenience to commerce. That at one period the said Don Pedro Queheille acted as Vice Consul; but for some time past there has been no official character in that Province. Your Petitioner

has now resided some years in the United States, for the purpose of making himself acquainted with the language and business of this Country: Being about to return to St. Sebastians to take an interest and active part in his Father’s establishment, and desirous of rendering every aid in his power to facilitate the Commercial operations of the Citizens of the United States, which, your Petitioner believes, would be benefited by the appointment of a Consul for that Province; He respectfully solicits the honour of that appointment: and takes the liberty of enclosing testimonials of his character, indulging a hope that Your Excellency will see fit to do him that honour. Your Petitioner, as in duty bound, will ever pray.
                    
                        
                            Andres Queheille
                        
                    
                